AYRES, Judge.
The plaintiff was an applicant for assistance under LSA-R.S. 46:51 et seq., providing for public welfare assistance. The defendant is the Director of the Avoy-elles Parish Department of Public Welfare.
The defendant has appealed from a judgment ordering and directing her as such director to make plaintiff’s file accessible to his attorney and particularly the medical reports contained therein for the purpose of determining plaintiff’s eligibility in obtaining welfare assistance and for aiding him with'his application.
The appellee has by motion prayed for the dismissal of -the appeal for the reason that subsequent to this appeal the Department of Public Welfare determined that he was eligible for and granted him assistance, and there no longer exists any necessity for review of his file or of the documents sought to be examined. In effect, it is now contended the issues have become moot.
The ultimate result sought in this proceeding has been accomplished. Plaintiff has been certified as eligible for welfare assistance, has been placed on the welfare rolls, and is now receiving assistance. It is, therefore, evidence that no further need exists for a determination of the issues presented to this action or that any useful purpose would be served thereby. The questions raised are now moot.
It is the well settled jurisprudence of this State that the courts will not decide moot questions. General Motors Truck Co. of Louisiana, Inc., v. Caddo Transfer & Warehouse Co., Inc., 175 La. 892, 144 So. 608; State v. Hayes, 199 La. 269, 5 So.2d 768; Pellegrin v. City of Gretna, 222 La. 527, 62 So.2d 824; Hirt v. City of New Orleans, 225 La. 589, 73 So.2d 471; Jefferson 7th Ward Social Club v. Grevemberg, 225 La. 607, 73 So.2d 777; State ex rel. Jackson v. Madden, 225 La. 786, 74 So.2d 29.
It is, however, contended by the appellant that, in the event this court holds that the issues have become moot, an order should be issued avoiding the judgment appealed as otherwise the judgment would remain in effect indefinitely. We do not so construe the effect of the judgment. Its purpose has been completely accomplished. The only questions properly presented became moot when appellee’s eligibility for assistance was certified and he was placed upon the welfare rolls to receive assistance. It is sufficient that these or similar issues may be determined if and whenever they are properly presented in an actual controversy.
For the reasons assigned, it is • ordered, adjudged and decreed that the appeal taken herein be, and, it is hereby dismissed.
Appeal dismissed.